DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein, except patent references, has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4-5, 9-10, 14-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romriell (US Patent Application Publication No. 2011/0123003), and further in view of Wise (US Patent Application Publication No. 2007/0118373).
Regarding claim 1, Ramriell teaches a method for facilitating communication between an assisted user (AU) (Fig. 1item 140) using an AU communication device including a display (Figs. 1-2 item 120) and a hearing user (HU) (Fig. 1 item 160) using an HU communication device (Figs. 1-2 item 190), each communication device including a speaker and a microphone and the AU communication device also including a display screen (Fig. 1 item 134) (Paragraphs 0022, 0025-0027), the method comprising the steps of:
receiving an HU voice signal as the AU and HU participate in a call using the AU and HU communication devices, respectively (Paragraph 0026);
transcribing HU voice signal segments into verbatim caption segments (Paragraph 0026);
processing each verbatim caption segment to identify an intended communication (IC) wherein the IC is the communication intended by the HU upon uttering an associated one of the HU voice signal segments (Paragraphs 0029-0031 processing incorrect transcription to identify correct words specifying the intent);
for at least a portion of the HU voice signal segments:

(ii) for each of a first subset of the HU voice signal segments, presenting the verbatim captions via the AU communication device display for consumption (Paragraphs 0027-0031 displaying speech recognition generated text caption); and
(iii) for each of a second subset of the HU voice signal segments, presenting enhanced captions via the AU communication device display for consumption (Paragraphs 0027-0031 displaying call assistant generated corrected text caption blocks) (Paragraphs 0016-0034 for complete details).
Romriell does not explicitly mention processing each verbatim caption segment to identify an intended communication.
However, in the similar field, Wise teaches processing each verbatim caption segment to identify an intended communication (Paragraphs 0016, 0019-0021, 0023-0024, 0032, 0037-0038 post processor identifying context/ intent from generated caption).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Romriell to explicitly process each verbatim caption segment to identify an intended communication as taught by Wise so that “an appropriate context associated with the text transcripts 22 is identified” (Wise, Paragraph 0024).
Regarding claim 2, Ramriell teaches the step of transcribing includes using an automated speech recognition engine to convert the HU voice signal segments to 
Regarding claim 4, Wise teaches at least a subset of the enhanced captions include word simplification enhanced segment (Paragraphs 0020-0021).
Regarding claim 5, Wise teaches at least a subset of the enhanced captions include communication contextualization type enhanced segment (Paragraphs 0020-0021, 0032, 0038 modifying caption text based on topic).
Regarding claim 9, Wise teaches the enhanced captions includes first and second sets of enhanced captions and wherein the first set is of a type different than the second set (Paragraphs 0020-0021, 0032, 0038 modifying caption text based on topic under discussion i.e. weather, stock etc.).
Regarding claim 10, Ramriell teaches visually distinguishing the enhanced captions from the verbatim captions on the display (Paragraph 0030 highlighting corrected text).
Regarding claim 14, Ramriell teaches a method for facilitating communication between an assisted user (AU) (Fig. 1item 140) using an AU communication device including a display (Figs. 1-2 item 120) and a hearing user (HU) (Fig. 1 item 160) using an HU communication device (Figs. 1-2 item 190), each communication device including a speaker and a microphone and the AU communication device also including a display screen (Fig. 1 item 134) (Paragraphs 0022, 0025-0027), the method comprising the steps of:

transcribing HU voice signal segments into verbatim caption segments (Paragraph 0026);
presenting each verbatim voice signal segment via the AU communication device display for consumption (Paragraphs 0027-0031 displaying speech recognition generated text caption from verbatim voice signal);
processing at least a subset of the verbatim caption segments to identify an intended communication (IC) wherein the IC is the communication intended by the HU upon uttering an associated one of the HU voice signal segments (Paragraphs 0029 processing incorrect transcription to identify correct words specifying the intent);
for each of at least a subset of the HU voice signal segments, using an associated IC to generate an enhanced caption that is different than the associated verbatim caption (Paragraphs 0029-0031 using correct text to enhance verbatim transcript); and
presenting at least a subset of the enhanced captions via the AU communication device display for consumption (Paragraphs 0027-0031 displaying call assistant generated corrected text caption blocks) (Paragraphs 0016-0034 for complete details).
Romriell does not explicitly mention processing each verbatim caption segment to identify an intended communication.
However, in the similar field, Wise teaches processing each verbatim caption segment to identify an intended communication (Paragraphs 0016, 0019-0021, 0023-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Romriell to explicitly process each verbatim caption segment to identify an intended communication as taught by Wise so that “an appropriate context associated with the text transcripts 22 is identified” (Wise, Paragraph 0024).
Regarding claim 15, Wise teaches an IC is identified for each of the verbatim caption segments (Paragraphs 0018 IC for names, companies, places etc., 0020-0021 IC for any number of segments can be identified).
Regarding claim 18, Romriell teaches broadcasting the HU voice signal to the AU via a speaker (Paragraphs 0022, 0027 through AU telephone speaker).
Regarding claim 20, Ramriell teaches a method for facilitating communication between an assisted user (AU) (Fig. 1item 140) using an AU communication device including a display (Figs. 1-2 item 120) and a hearing user (HU) (Fig. 1 item 160) using an HU communication device (Figs. 1-2 item 190), each communication device including a speaker and a microphone and the AU communication device also including a display screen (Fig. 1 item 134) (Paragraphs 0022, 0025-0027), the method comprising the steps of:
receiving an HU voice signal as the AU and HU participate in a call using the AU and HU communication devices, respectively (Paragraph 0026);
transcribing HU voice signal segments into verbatim caption segments (Paragraph 0026);

for each verbatim caption segment:
(i) processing the verbatim caption segment to identify an intended communication (IC) wherein the IC is the communication intended by the HU upon uttering an associated one of the HU voice signal segments (Paragraphs 0029 processing incorrect transcription to identify correct words specifying the intent);
(ii) using the IC to generate an enhanced caption that is different than the associated verbatim caption segment (Paragraphs 0029-0031 using correct text to enhance verbatim transcript);
(iii) automatically selecting one of the verbatim caption segment (Paragraphs 0027-0031 selecting speech recognition generated text caption) and the enhanced caption segment (Paragraphs 0027-0031 selecting call assistant generated corrected text caption blocks); and
(iv) presenting the selected one of the caption segments on the AU device display screen for consumption (Paragraphs 0027-0031 displaying text caption blocks) (Paragraphs 0016-0034 for complete details).
Romriell does not explicitly mention processing each verbatim caption segment to identify an intended communication.
However, in the similar field, Wise teaches processing each verbatim caption segment to identify an intended communication (Paragraphs 0016, 0019-0021, 0023-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Romriell to explicitly process each verbatim caption segment to identify an intended communication as taught by Wise so that “an appropriate context associated with the text transcripts 22 is identified” (Wise, Paragraph 0024).

Claims 3-5, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romriell and Wise as applied to claims 1, 14 above, and further in view of Cho (US Patent Application Publication No. 2007/0282597).
Regarding claim 3, Romriell and Wise do not specifically teach at least a subset of the enhanced captions include summary type enhanced segment.
However, in the similar field, Cho teaches at least a subset of the enhanced captions include summary type enhanced segment (Paragraphs 0028-0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Romriell and Wise with at least a subset of the enhanced captions including summary type enhanced segment as taught by Cho in order to provide “only desired contents by providing caption analysis and an abstract of a caption included in contents” (Cho, Paragraph 0055).
Regarding claim 4, Cho teaches at least a subset of the enhanced captions include word simplification enhanced segment (Paragraphs 0046-0055).
Regarding claim 5, Cho teaches at least a subset of the enhanced captions include communication contextualization type enhanced segment (Paragraphs 0020-0021, 0032, 0038 modifying caption text based on communication).
Regarding claim 17, refer to rejections for claim 14 and claim 3.
Regarding claim 19, refer to rejections for claim 14 and claim 3.

Claims 1-2, 4-5, 9-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke (US Patent Application Publication No. 2017/0206808), and further in view of Wise (US Patent Application Publication No. 2007/0118373).
Regarding claim 1, Engelke teaches a method for facilitating communication between an assisted user (AU) using an AU communication device including a display (Fig. 1 item 12) and a hearing user (HU) using an HU communication device (Fig. 1 item 14), each communication device including a speaker and a microphone and the AU communication device also including a display screen (Fig. 1 item 18) (Paragraphs 0059-0060), the method comprising the steps of:
receiving an HU voice signal as the AU and HU participate in a call using the AU and HU communication devices, respectively (Fig. 11 step 362);
transcribing HU voice signal segments into verbatim caption segments (Fig. 11 step 364);
processing each verbatim caption segment to identify an intended communication (IC) wherein the IC is the communication intended by the HU upon uttering an associated one of the HU voice signal segments (Fig. 11 steps 370-374 identifying correct words for intended communication);

(i) using an associated IC to generate an enhanced caption that is different than the associated verbatim caption (Fig. 11 step 374 generate correction);
(ii) for each of a first subset of the HU voice signal segments, presenting the verbatim captions via the AU communication device display for consumption (Fig. 11 step 366); and
(iii) for each of a second subset of the HU voice signal segments, presenting enhanced captions via the AU communication device display for consumption (Fig. 11 step 378) (Paragraphs 0111-0120).
Engelke does not explicitly mention processing each verbatim caption segment to identify an intended communication.
However, in the similar field, Wise teaches processing each verbatim caption segment to identify an intended communication (Paragraphs 0016, 0019-0021, 0023-0024, 0032, 0037-0038 post processor identifying context/ intent from generated caption).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Engelke to explicitly process each verbatim caption segment to identify an intended communication as taught by Wise so that “an appropriate context associated with the text transcripts 22 is identified” (Wise, Paragraph 0024).
Regarding claim 2, Engelke teaches the step of transcribing includes using an automated speech recognition engine to convert the HU voice signal segments to verbatim caption segments (Paragraphs 0064, 0111). Wise teaches the step of 
Regarding claim 4, Wise teaches at least a subset of the enhanced captions include word simplification enhanced segment (Paragraphs 0020-0021).
Regarding claim 5, Wise teaches at least a subset of the enhanced captions include communication contextualization type enhanced segment (Paragraphs 0020-0021, 0032, 0038 modifying caption text based on communication topic).
Regarding claim 9, Engelke teaches the enhanced captions includes first and second sets of enhanced captions and wherein the first set is of a type different than the second set (Fig. 17, Paragraph 0140). Wise teaches the enhanced captions includes first and second sets of enhanced captions and wherein the first set is of a type different than the second set (Paragraphs 0020-0021, 0032, 0038 modifying caption text based on topic under discussion i.e. weather, stock etc.). 
Regarding claim 10, Engelke teaches visually distinguishing the enhanced captions from the verbatim captions on the display (Paragraphs 0094, 0098).
Regarding claim 11, Engelke teaches presenting the verbatim captions in one column on the display and presenting the enhanced captions in a second column on the display (Figs. 22, 24, 26, Figs. 24 and 26 teach showing different captions in two columns, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to substitute one of the columns with software generated text of Fig. 22).
Regarding claim 12, Engelke teaches presenting a user interface to the AU and receiving commands via the interface selecting one of verbatim and enhanced 
Regarding claim 13, Engelke teaches the interface also enables the AU to select a third option for presenting each of verbatim captions and enhanced captions (Paragraph 0163 third option of “CA corrected Text”).
 Regarding claim 14, Engelke teaches a method for facilitating communication between an assisted user (AU) using an AU communication device including a display (Fig. 1 item 12) and a hearing user (HU) using an HU communication device (Fig. 1 item 14), each communication device including a speaker and a microphone and the AU communication device also including a display screen (Fig. 1 item 18) (Paragraphs 0059-0060), the method comprising the steps of:
receiving an HU voice signal as the AU and HU participate in a call using the AU and HU communication devices, respectively (Fig. 11 step 362);
transcribing HU voice signal segments into verbatim caption segments (Fig. 11 step 364);
presenting each verbatim voice signal segment via the AU communication device display for consumption (Fig. 11 step 366);
processing at least a subset of the verbatim caption segments to identify an intended communication (IC) wherein the IC is the communication intended by the HU upon uttering an associated one of the HU voice signal segments (Fig. 11 steps 370-374 identifying correct words for intended communication);

presenting at least a subset of the enhanced captions via the AU communication device display for consumption (Fig. 11 step 378) (Paragraphs 0111-0120).
Engelke does not explicitly mention processing each verbatim caption segment to identify an intended communication.
However, in the similar field, Wise teaches processing each verbatim caption segment to identify an intended communication (Paragraphs 0016, 0019-0021, 0023-0024, 0032, 0037-0038 post processor identifying context/ intent from generated caption).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Engelke to explicitly process each verbatim caption segment to identify an intended communication as taught by Wise so that “an appropriate context associated with the text transcripts 22 is identified” (Wise, Paragraph 0024).
Regarding claim 15, Engelke teaches an IC is identified for each of the verbatim caption segments (Fig. 22 identifying and highlighting intended communication different manners). Wise teaches an IC is identified for each of the verbatim caption segments (Paragraphs 0018 IC for names, companies, places etc., 0020-0021 IC for any number of segments can be identified).
Regarding claim 16, refer to rejections for claim 14 and claim 11.
Regarding claim 18, Engelke teaches broadcasting the HU voice signal to the AU via a speaker (Abstract, Paragraphs 0059, 0086, 0099, 0112).
Regarding claim 20, Engelke teaches a method for facilitating communication between an assisted user (AU) using an AU communication device including a display (Fig. 1 item 12) and a hearing user (HU) using an HU communication device (Fig. 1 item 14), each communication device including a speaker and a microphone and the AU communication device also including a display screen (Fig. 1 item 18) (Paragraphs 0059-0060), the method comprising the steps of:
receiving an HU voice signal as the AU and HU participate in a call using the AU and HU communication devices, respectively (Fig. 11 step 362);
transcribing HU voice signal segments into verbatim caption segments (Fig. 11 step 364);
presenting each verbatim voice signal segment via the AU communication device display for consumption (Fig. 11 step 366);
for each verbatim caption segment:
(i) processing the verbatim caption segment to identify an intended communication (IC) wherein the IC is the communication intended by the HU upon uttering an associated one of the HU voice signal segments (Fig. 11 steps 370-374 identifying correct words for intended communication);
(ii) using the IC to generate an enhanced caption that is different than the associated verbatim caption segment (Fig. 11 step 374 generate correction);
(iii) automatically selecting one of the verbatim caption segment (Fig. 3 steps 0086-100) and the enhanced caption segment (Fig.3 steps 78-82); and
one of the caption segments on the AU device display screen for consumption (Fig. 3 steps 82, 102, Fig. 11 step 378) (Paragraphs 0070-0080, 0111-0120).
Engelke does not explicitly mention processing each verbatim caption segment to identify an intended communication.
However, in the similar field, Wise teaches processing each verbatim caption segment to identify an intended communication (Paragraphs 0016, 0019-0021, 0023-0024, 0032, 0037-0038 post processor identifying context/ intent from generated caption).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Engelke to explicitly process each verbatim caption segment to identify an intended communication as taught by Wise so that “an appropriate context associated with the text transcripts 22 is identified” (Wise, Paragraph 0024).

Claims 3-5, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke and Wise as applied to claims 1, 14 above, and further in view of Cho (US Patent Application Publication No. 2007/0282597).
Regarding claim 3, Engelke and Wise do not specifically teach at least a subset of the enhanced captions include summary type enhanced segment.
However, in the similar field, Cho teaches at least a subset of the enhanced captions include summary type enhanced segment (Paragraphs 0028-0055).

Regarding claim 4, Cho teaches at least a subset of the enhanced captions include word simplification enhanced segment (Paragraphs 0046-0055).
Regarding claim 5, Cho teaches at least a subset of the enhanced captions include communication contextualization type enhanced segment (Paragraphs 0020-0021, 0032, 0038 modifying caption text based on communication).
Regarding claim 17, refer to rejections for claim 14 and claim 3.
Regarding claim 19, refer to rejections for claim 14 and claim 3.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653